Citation Nr: 1303174	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  08-35 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include arthritis.

2.  Entitlement to service connection for a right shoulder disability, to include arthritis.

REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1961 to February 1964. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran appeared at a Travel Board hearing in April 2012.  A transcript is of record. 

This appeal contains a hybrid record; part is in a physical claims folder and in part is in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2012, the Board remanded the claims at issue, for a VA examination to determine the etiology of his right knee and right shoulder disabilities.  The Board specifically directed that the examiner address all of the Veteran's contentions, including whether his conditions were a result of multiple parachute exits from aircraft.  The examiner was also directed to address the supportive private evidence, including the contents of private opinions dated in 2005 and 2006.

The record shows that the Veteran was afforded the requested examination in June 2012.  However, the examiner failed to specifically address whether the Veteran's conditions were related to his in-service parachutes jumps.  The examiner also failed to discuss the 2005 and 2006 private opinions. 

Given the foregoing, the Board finds that compliance with the May 2012 remand has not been accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to Dr. R. W., the examiner from the Veteran's June 2012 VA examination, and request that the provide another opinion as to the etiology of the Veteran's current right knee and/or should disability.

The examiner should specifically comment on the following:

* Whether any current right knee and/or right shoulder disorder is at least as likely as not caused by multiple parachute exits from aircraft and the documented complaints of knee and shoulder pain in 1962 and 1963.

* He should also discuss the contents of the 2005 and 2006 private opinions that are, at least potentially, supportive of the Veteran's contentions.
The examiner should also note the Veteran's complaints of pain in the knee and shoulder since separation (as evidenced by the written testimony of his spouse).  A rationale should accompany all conclusions reached in the narrative portion of the examination report.

2.  Thereafter, re-adjudicate the issues on appeal.  Should either of the claims be denied, issue an appropriate supplemental statement of the case to the Veteran and his representative and return the claims to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


